Warner, J.,
dissenting.
In the case of Battle vs. Shivers, and in the case of Chapman vs. Aiken, the question involved was, whether the several statutes of this State, limiting the time within which judgment liens should be enforced, are statutes of limitations and if so, whether the same were suspended during the war by the several Acts of the Legislature, enacted for that purpose. As both cases involve substantially the same principle, they will be considered together. It was conceded on the argument of both these cases, that if the statutes of limitatations were applicable to the enforcement of judgment liens, then, these statutes were suspended from running during the war by the several Acts of the Legislature, and the Ordinance of the Convention of 1865, all of which were recognized and ratified by the Constitution of 1868, as valid laws. In order to hill and destroy these judgment liens, the ma*354jority of the Court held that the Statutes of Limitation heretofore enacted in this State, have no application to the enforcement of judgment liens ; in other words, that the several statutes of this State, prescribing the time within which the holder of a judgment lien shall enforce it, or loose his lien on the defendant’s property, are statutes of limitation, and therefore were not suspended during the war, by the several legislative enactments suspending the running of statutes of limitation.
By the Judiciary Act of 1799, judgments in this State, bound all the property of the defendant from the time of signing the same, and thereby created a lien upon his pro-property. The professional reader will readily perceive the distinction between the lien of a judgment, and the remedy provided by law for the enforcement of that lien. The lien of a judgment on the property of the defendant is one .thing; the remedy to enforce that judgment lien is another, and quite a different thing. The remedy provided by law in this State, for the enforcement of a judgment lien against the property of the defendant is by a writ of fieri facias, commonly called an execution. 'See Bevised Code, 3576. The levy and sale of the defendant’s property, by the proper officer, by virtue of an execution in the manner prescribed, is the remedy provided by law to enforce the plaintiff’s judgment.lien. The Act of 1822-3 limited the time within which the plaintiff should sue out his execution upon his judgment to seven years from the date of the judgment, or if execution was sued out within that time and no return made thereon within seven years from the date of the judgment by the proper officer, then the judgment became dormant, and he could not enforce his remedy. The plaintiff’s remedy to enforce his judgment lien was limited by the Act of 1822-3 to seven years from the date of his judgment, or seven years from the date of the last entry on the execution by the proper officer. Such was the first statute of limitations, prescribing the time within which the judgment creditor should enforce his legal remedy, or his judgment would become dormant. That Act did not defeat nor destroy his judgment debt, but only (like *355every other statute of limitations) affected his remedy to enforce his judgment lien against the defendant’s property.
In the case of Griffin vs. McKenzie (7th Ga. R., 166) this Court said, in giving a construction to this same Act, “And we are of opinion, that there is nothing to prevent the Legislature from fixing a time within which an existing judgment shall be enforced, as well as to pass any other Act of limitations. Private justice, as well as public policy, authorize a period to be prescribed, to commence in futuro, in which rights shall be enforced, and to withhold the remedy after the lapse of the appointed time.” In Booth vs. Williams, 2nd Kelly’s Beport, 255, in discussing the provisions of this Act of 1822, this Court said: “ The intention of the Legislature was to impose a limitation on executions which had remained dormant for seven years, to prevent fraud.” It did not occur to the mind of a single member of this Court, at that day and time, that this Act was not a statute of limitations, limiting the time within which a judgment creditor should enforce his remedy by execution.
In the year 1856, the General Assembly passed a general law upon the subject of the statute of limitations. It is entitled, “ an Act limiting the time in which suits in the Courts of law in this State must be brought, and for other purposes therein mentioned.” By the 8th section of that Act it is declared, “that no judgment hereafter obtained in the Courts of this State, shall be enforced after the expiration of seven years from the time of its rendition, when no execution has been issued upon it, and when execution has been issued, after the expiration of seven years from the time of the last entry upon the execution made by the officer authorized to execute and return the same.” By the 29th section of the same Act, it is declared, “ that when any person has bona fide, and for a valuable consideration, purchased real or personal property, and has been in possession of such real property for four years, it shall be discharged of the lien of any judgment which may exist against the person from whom he purchased. These two sections, embraced in this Statute of Limitations of 1856, have been incorporated' into the Revised *356Code : See sections 2863, 3525. In the one case, the remedy of the judgment creditor is barred after the lapse of seven years, and in the other, when land is in the possession of a bona fide purchaser for a valuable consideration for four years, the judgment creditor’s remedy will be barred, if he does not enforce it within the four years. Seven years is the limitation prescribed by law for the judgment creditor to enforce his remedy in the one case, and four years is the limitation prescribed by law for the judgment creditor to enforce his remedy in the other. In both cases, the Statute limits the time within which the judgment creditor shall enforce his remedy as given to him by the law, and that remedy, as has been already shewn, is an execution to be levied on the defendant’s property: that is his remedy prescribed by law to enforce his judgment lien. "When the Statute limits the enforcement of that remedy to a definite period of time in both cases, if it is not a statute of limitations, what is it? The legal profession have always understood it to be statute of limitations, the Legislature has recognized it as a statute of limitations, this Court heretofore has considered it a statute of limitations, and to the common understanding of mankind in general it would appear to be upon its face a statute of limitations, limiting the time within which a judgment creditor should enforce his judgment lien, by the prosecution of his remedy furnished by the law for that purpose.
The 4th section of the Code declares, that all statutory enactments in this State shall be construed according to the ordinary signification of the words, except words of art, etc., and with reference to the particular subject matter.
The 3d section of the Act of 1866 shows, that the Legislature thought there was such a thing as a statute of limitations relating to liens, when it declares, “ that all statutes of limitations relating to liens affected by this Act, shall be suspended during the continuance of the Act.” It will be perceived, that the 3d section of the Act of 1866 (commonly known as the “ Stay law ”) expressly suspended all statutes of limitations relating to liens affected by that Act. By the 1st section of the Act of 1866, all executions were to be *357stayed until the first day of January, 1870; that was a definite period of time fixed for the operation of the Act upon executions issued upon judgments. It was, therefore, the declared intention of the Legislature to suspend the running of the Statute of Limitations relating to judgment liens until the first day of January, 1870, for that was the time fixed by the 1st section of the Act for its continuance. The intention of the Legislature is quite as clear and manifest as if it had been declared in so many words, that the statutes of limitations relating to liens should be suspended until the first day of January, 1870. The 1st section of the Act was to continue in force until the first day of January, 1870. The Statute of Limitations relating to liens affected by the Act was suspended until that time.
It is true, that the 1st and 4th sections of the Act of 1866, were declared by the judgment of this Court to be unconstitutional and void, but the 3rd section of that Act is not unconstitutional, and has never been declared to be so. That section of the Act remains intact as a valid law, and is a clear and indisputable manifestation of the intention of the Legislature, that the running of the Statute of Limitations as to judgment liens should be suspended until the first day of January, 1870. According to the provisions of the Act of 1866, therefore (independent of the other Acts of the Legislature suspending the running of the Statute of Limitations during the war), the time should not be counted against the defendants in error, from the date of that Act until the rendition of the judgment of this Court declaring the first and fourth sections thereof unconstitutional, taking the most liberal view of the question in favor of the plaintiffs in error.
What is a statute of limitations ? By the common law, there was no stated or fixed time within which parties should prosecute their remedies for the enforcement of their legal rights, and the limitation was imposed by force of divers Acts of Parliament, 6th Bacon’s Ab., 363, title, Limitation of Actions. In the case of the People vs. Gilbert (18th John Rep., 228), the Court said, “ Limitations are created by and *358derive their authority from statute.” The limitation on the judgment creditor’s right to enforce his judgment lien, by the use of his appropriate legal remedy, is created by statate, and is therefore a “statute of limitations” in the strict sense of that term, and was suspended during the war by the several Acts of the Legislature enacted for that purpose, as well any other statute of limitations embraced in those several Acts.
The right of the judgment creditor to enforce his judgment lien by the legal process of the Court, is limited in the one case to seven years, and in the other to four years, and it is limited by statute. If this does not constitute a “ statute of limitations,” what will ? The words, “statutes of limitations,” when named in these several Acts passed during the war, as well as in the Ordinance of 1865, included the Statute of Limitations applicable to the remedy for the enforcement of 'judgment liens in this State, as well as any other statute of limitations. ,
To undertake to demonstrate a proposition so plain, and one which nobody has questioned heretofore, is an irhsome task. When the judgment creditor, after having forborne to enforce his remedy by the levy and sale of the defendant’s property, relying upon the public law of the State (as he had the right to do), that the Statute of Limitations was suspended as to his rights and remedy, now to tell him, for the first time, that he must lose those rights and remedies, because the Statutes of Limitations applicable thereto were not suspended as to him, but were running against him all the time, constitutes an act of such gross and unparalleled injustice, that mere words are wholly inadequate to expose it. As it appears to be the manifest will to destroy the rights and remedies of judgment creditors, perhaps this is as convenient a way to do it as any other. Under such circumstances, the judgment creditor would naturally feel as a “ certain man” may be supposed to have felt, who went from Jerusalem down to Jericho.
For the reasons stated, I am of opinion that the judgments of the Court below, in both cases,- should be affirmed.